Citation Nr: 1611714	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  09-48 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1990 to May 1993, with subsequent service in the National Guard.  

This matter originally came before the Board of Veterans Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  

In February 2011, the Veteran testified at a local hearing before a Decision Review Officer.  A copy of the transcript is of record.  

In a July 2013 decision, the Board found that new and material evidence had been received to reopen the claim of service connection for hearing loss and remanded the newly reopened claim and the issue of service connection for tinnitus for further development, to include an additional VA examination.  As will be discussed below as it relates to the issue of service connection for hearing loss, the directives of the remand have been substantially complied with.  As the Board is granting service connection for tinnitus, no further duties to assist are necessary.  

FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that the Veteran does not have hearing loss for VA rating purposes per the criteria set forth in 38 C.F.R. § 3.385.

2.  The Veteran currently has tinnitus.
 
3.  The Veteran was exposed to acoustic trauma during service.
 
4.  The Veteran's current tinnitus related to the acoustic trauma in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, as it relates to the claim of service connection for tinnitus, as the Board is granting the full benefit (service connection) sought on appeal, the claim is substantiated, and there are no further VCAA duties or duties to explain compliance with the VCAA.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

As it relates to the claim of service connection for hearing loss, the RO, in a November 2008 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim.

VA has also complied with its duty to assist the Veteran in substantiating the claim.  It appears that all pertinent service and post-service treatment records have been requested and that all available records have been obtained.   

The Veteran was afforded VA examinations in January 2010, March 2011, and September 2013, the latter in conjunction with the July 2013 Board remand.  The results from these examinations are sufficient in order to properly address the Veteran's claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate, because they were performed by a medical professional, were based on a thorough examination of the Veteran, and reported findings pertinent to the applicable criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).

While the Board notes that the Veteran's representative has indicated that the September 2013 VA examination did not comply with the directives of the July 2013 Board remand, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

In the July 2013 remand, the Board requested that the RO arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any hearing loss found to be present.  The claims folder was to be made available to and reviewed by the examiner.  All indicated studies, including an audiological evaluation, were to be performed, and all findings were to be reported in detail.  The examiner was to comment on the Veteran's report regarding the onset and continuity of symptomatology and opine as to whether it was at least as likely as not (a 50 percent or greater probability) that any hearing loss found to be present was related to or had its onset during service, and particularly, to his report of in-service acoustic trauma.  The examiner was to comment upon the reports of prior VA examinations and the private examination report dated in May 2009.  The examiner was to also comment on the August 1992 service treatment record and the July 2002 record from the Veteran's Medical Examination Board.  The rationale for all opinions expressed was to be provided in a legible report.

The Veteran was afforded the requested examination and the results of the examination were reported.  The examiner provided an opinion that the Veteran did not meet the criteria for a hearing loss that was considered to be a VA disability for VA purposes. 

As noted by the Veteran's representative, the examiner did not comment upon the results of the May 2009 private audiogram, as was required in the prior remand.  However, based upon the results of the VA audiogram at that time and all other VA audiograms performed during the course of this appeal, the Veteran has not been shown to have a hearing loss for VA rating purposes.  While the May 2009 private audiogram does demonstrate a hearing loss for VA rating purposes, the Board finds these results have no probative weight as all the necessary decibel level readings required in the regulations were not all set forth and the audiogram report shows that Maryland CNC speech recognition testing was not used as required by 38 C.F.R. § 3.385 (2015).  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  He also appeared and testified at a RO hearing.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Here, bilateral sensorineural hearing loss (organic disease of the nervous system) and tinnitus are considered chronic diseases for the purpose of applying 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies to the Veteran's claims for service connection for hearing loss and tinnitus.  Fountain v. McDonald, 27 Vet. App. 258   (2015).

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran maintains that he currently has a hearing loss resulting from noise exposure in service.  

A review of the Veteran's active service treatment records reveals no complaints or findings of hearing loss.  At the time of a May 1997 periodic examination, decibel level readings of 10, 10, 25, -, and 5 in the right ear and 5, 5, 20, -, and 0 in the left ear were reported at 500, 1000, 2000, 3000 and 4000 Hertz.   

At the time of a July 2002 National Guard audiogram, the Veteran was noted to have decibel level readings of 30, 40, 35, 20, and 25 in the right ear, and 30, 35, 30, 30, and 25 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  

At the time of a July 2004 VA examination, the Veteran was noted to have decibel level readings of 15, 30, 20, and 20 in the right ear and 15, 25, 15, and 15 in the left ear at 1000, 2000, 3000, and 4000 Hertz.  Speech recognition testing was 100 percent in both ears.  The examiner indicated that the Veteran essentially had a normal audiometric examination.  

In support of his claim, the Veteran submitted a May 2009 private audiogram, which revealed decibel level readings of 20, 35, 40, -, 25 in the right ear and 20, 40, 35, -, and 20 n the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition testing was conducted using PB List (NU-6) and was noted to be 100 percent in both ears.  

At the time of a January 2010 VA examination, the Veteran was noted to have decibel level readings of 5, 15, 25, 10, and 20 in the right ear and 5, 10. 25, 10, and 10 in the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition was 100 percent, bilaterally.  The Veteran was noted to have hearing within normal limits for VA rating purposes in both ears.  

At the time of a March 2011 VA examination, the Veteran was noted to have decibel level readings of 5, 15, 25, 10, and 20 in the right ear and 5, 10, 25, 10, and 10 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition was noted to be 100 percent, bilaterally.  A diagnosis of hearing within normal limits for VA rating purposes was rendered.  

In conjunction with the July 2013 Board hearing, the Veteran was afforded an additional VA examination in September 2013.  

Audiological testing performed at that time revealed decibel level readings of 15, 20, 30, 20, 25, and 20 in the right ear and 15, 20, 35, 25, and 15 in the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition testing was 100 percent, bilaterally.  The examiner indicated that the Veteran had sensorineural hearing loss in the frequency range of 500 to 4000 Hertz for both ears.  However, the examiner indicated that the Veteran's current audiogram, in accordance with VA regulations, pure tone thresholds for the test frequencies 500-4000 Hz, did not meet the criteria for disability.

As to service connection for bilateral hearing loss, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims interpretation of 38 U.S.C.A. § 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed). 

The United States Court of Appeals for the Federal Circuit has held that for purposes of showing a current disability, there must be evidence of the disability at the time of the claim for VA compensation, as opposed to sometime in the past.  Gilpin v. West, 155 F.3d 1353   (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

While the Veteran may be competent to report diminished hearing, he has not been shown to have the requisite training or credentials needed to ascertain whether the auditory thresholds or speech recognition thresholds set forth in 38 C.F.R. § 3.385 have been met as this is a medically complex question that is also based on objective testing (audiometric and speech recognition) that the Veteran cannot perform on himself.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The competent evidence, including the VA audiometric examinations, affirmatively shows that the Veteran does not currently have a hearing loss as defined in 38 C.F.R. § 3.385.  As noted above, the Veteran was afforded three VA examinations during the course of the appeal.  Each of these examinations, performed in accordance with the procedures set forth in the regulations, to include reporting decibel level readings at all required Hertz levels with CNC testing being used for speech recognition purposes, revealed that the Veteran did not have a hearing loss for VA rating purposes.  While the May 2009 private audiogram appears to show a hearing loss for VA rating purposes, the procedures set forth in the regulation were not followed in that all the required decibel level readings were not reported.  In addition, speech recognition testing was not conducted using the Maryland CNC test but was done using PB List (NU-6).  Therefore the results of this examination are not probative.  38 C.F.R. § 3.385 (2015).  The Board is placing more probative weight upon the results of the multiple VA examinations performed in conjunction with the claim, which were performed in accordance the criteria set forth in the regulations. 

For VA disability compensation purposes, the Veteran's hearing impairment does not meet the regulatory criteria to be considered a hearing loss disability.  See 38 C.F.R. § 3.385.  Because a current disability of hearing loss has not been demonstrated, the presumptions referable to chronic diseases could not serve to establish service connection.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.  As such, the criteria for service connection have not been met, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Tinnitus

The Veteran maintains that he was exposed to loud noise/acoustic trauma in service and that his current tinnitus had its onset in service.  

Service treatment records reveal that at the time of an August 1992 reference audiogram, the Veteran was noted to have an H1 profile and to be routinely exposed to loud noises.  The Veteran's military occupational specialty was listed as a gunner for a period of his active service.

At the time of a January 2004 VA examination the Veteran gave a history of military noise exposure from having been a truck driver and noted that he was around trucks and tanks while on active duty.  He reported that he did use ear protection.  The examiner indicated that the Veteran denied having tinnitus.  

At the time of a January 2010 VA examination, the Veteran reported having tinnitus.  He indicated that he had been exposed to weapons fire as a Stinger missile operator and later to heavy vehicle noise as a truck driver during his period of active service.  The Veteran indicated that he had had tinnitus for at least 10 years.  

The examiner noted that the Veteran reported that his recurrent tinnitus began about 10 years ago, although he was not certain of the exact date.  He further observed that during a 2004 ENT (ear, nose and throat) compensation and pension examination, the Veteran denied having tinnitus.  The examiner stated that after a review of service medical records, personal interview and audiometric testing, it was his opinion that the Veteran's tinnitus was less likely as not a result of noise exposure during military service.

At his February 2011 hearing, the Veteran reported that he told the January 2010 VA examiner that he did not have tinnitus because he did not have an understanding of what it was.  He indicated that the tinnitus was intermittent but that it happened over and over again.  He testified that it started in service.  He noted that he was placed in close proximity to where the missiles were being fired.  

At the time of a March 2011 VA examination, the Veteran again reported having tinnitus.  He indicated that he noticed it approximately nine years ago.  In a June 2011 addendum report, the March 2011 VA examiner stated that after review of service medical records, personal interview, and audiometric testing, it was her opinion that the Veteran's tinnitus was less likely as not a result of noise exposure during military service as the Veteran's audiometric thresholds were found to be within normal limits on enlistment, and separation and subsequent audiograms and service medical records were negative for complaints of tinnitus. 

At the time of his August 2013 VA examination, the Veteran reported having intermittent tinnitus.  He indicated that he could not remember when it started.  The examiner opined that it was less likely than not that the Veteran's tinnitus was caused by military noise exposure.  The examiner noted that the enlistment audiogram in 1989 revealed hearing within normal limits, and that the audiogram from 1992 also revealed normal hearing with no threshold shifts, along with no significant threshold shifts during active duty.  She also observed that there were no reports of tinnitus found in the service treatment records.  She further noted that the Veteran reported military noise exposure from trucks and tanks and occupational noise exposure from aircraft engines for the past 11 years, with hearing protection being used.  It was also indicated that the Veteran reported recreational noise exposure from hunting and firearms. 

The Board notes that the Veteran is competent to describe being exposed to loud noise and is competent to describe observable symptoms such as ringing in the ears and loss of hearing as these are observable symptoms.  See Jandreau, supra; Charles v. Principi, 16 Vet. App. 370, 374 (2002).

The Veteran's lay statements and testimony regarding exposure to weapons fire and truck noise while in service are found to be credible to the extent that they have been internally consistent and are also consistent with the circumstances of his service. 

The Board finds that tinnitus was incurred in and is attributable to service.  The Veteran has provided credible evidence of in-service acoustic trauma, he has stated that he experienced symptoms during service, and he has endorsed symptoms of tinnitus since service. 

With regard to the VA examiners' opinions that it is less likely than not that the Veteran's tinnitus is related to his period of service, while the Veteran's service treatment records do not note any findings of tinnitus, the Veteran, by his own statements, has indicated that he had tinnitus in service.  The lack of findings of tinnitus in service serves as the primary basis for the negative opinions. 

The Veteran has reported experiencing recurrent tinnitus symptomatology since service and, despite some inconsistencies, the Board finds his lay accounts to be credible. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  Moreover, the Veteran has indicated that he did not know what tinnitus was when initially asked about tinnitus.  Therefore, as the evidence is in relative equipoise, the Board finds that the Veteran experienced recurrent tinnitus symptomatology. 

As such, the evidence demonstrates credible evidence of in-service acoustic trauma, in-service onset of ringing in the ears and unremitting tinnitus since service, and that the Veteran currently has tinnitus.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is granted.  




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


